                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           IN RE LOUIS C. TRIMBLE,
                                  11                                                        Case No. 20-09417 BLF (PR)
                                                         Plaintiff.
                                  12                                                        ORDER OF DISMISSAL WITH
Northern District of California




                                                                                            LEAVE TO AMEND
 United States District Court




                                  13       .
                                  14

                                  15

                                  16

                                  17            Plaintiff, a state inmate, filed the instant pro se civil rights action pursuant to 42
                                  18   U.S.C. § 1983 for conditions of confinement with respect to the COVID-19 pandemic.1
                                  19   Dkt. No. 1. Plaintiff’s motion for leave to proceed in forma pauperis will be addressed in
                                  20   a separate order.
                                  21

                                  22                                                 DISCUSSION
                                  23   A.       Standard of Review
                                  24            A federal court must conduct a preliminary screening in any case in which a
                                  25   prisoner seeks redress from a governmental entity or officer or employee of a
                                  26   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27

                                  28   1
                                           The matter was reassigned to this Court on February 9, 2021. Dkt. Nos. 9, 10.
                                   1   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   2   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   3   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   4   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   5          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   6   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   7   violated, and (2) that the alleged violation was committed by a person acting under the
                                   8   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   9   B.     Plaintiff’s Claims
                                  10          Plaintiff claims that after his cellmate tested positive for COVID-19 in August
                                  11   2020, the cellmate was not removed but remained housed with Plaintiff. Dkt. No. 1 at 3.
                                  12   Plaintiff claims that ten days later, he also tested positive for COVID-19. Id. He was then
Northern District of California
 United States District Court




                                  13   placed on lock down. Id. Plaintiff seeks damages or release from prison. Id.
                                  14          It appears that Plaintiff is attempting to allege that the prison acted wrongly in
                                  15   continuing to keep him housed with a cellmate who tested positive for COVID-19, which
                                  16   resulted in him also contracting the virus. However, there are several deficiencies with this
                                  17   complaint. First of all, it is unclear where these events took place. Plaintiff indicates that
                                  18   he is currently at San Quentin State Prison (“SQSP”), but it is unclear whether the
                                  19   underlying incident that took place four months before he filed this action occurred at
                                  20   SQSP. Dkt. No. 1 at 1-2. Furthermore, Plaintiff names no defendant or describes the
                                  21   actions of any individual prison employee or state actor who is liable for his injuries. Id. at
                                  22   2. Moreover, Plaintiff states that “there is no grievance at this prison” with respect to the
                                  23   exhaustion of administrative remedies. Id. at 1. However, SQSP has a grievance
                                  24   procedure in place which Plaintiff must utilize before bringing suit in this Court. Lastly,
                                  25   Plaintiff seeks his immediate release from prison as a form of relief but fails to allege on
                                  26   what basis such relief may be granted. Furthermore, § 1983 action is not the appropriate
                                  27   avenue for challenging his confinement. Rather, habeas is the “exclusive remedy” for the
                                  28                                                  2
                                   1   prisoner who seeks “‘immediate or speedier release’” from confinement. Skinner v.
                                   2   Switzer, 562 U.S. 521, 533-34 (2011) (quoting Wilkinson v. Dotson, 544 U.S. 74, 82
                                   3   (2005)). Plaintiff cannot obtain such relief through a § 1983 action.
                                   4          Plaintiff shall be granted leave to amend to attempt to allege sufficient facts to state
                                   5   a cognizable § 1983 claim. In doing so, he should keep the following legal principles in
                                   6   mind. Liability may be imposed on an individual defendant under § 1983 only if Plaintiff
                                   7   can show that the defendant proximately caused the deprivation of a federally protected
                                   8   right. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988); Harris v. City of Roseburg,
                                   9   664 F.2d 1121, 1125 (9th Cir. 1981). A person deprives another of a constitutional right
                                  10   within the meaning of section 1983 if he does an affirmative act, participates in another’s
                                  11   affirmative act or omits to perform an act which he is legally required to do, that causes the
                                  12   deprivation of which the plaintiff complains. See Leer, 844 F.2d at 633.
Northern District of California
 United States District Court




                                  13          The Constitution does not mandate comfortable prisons, but neither does it permit
                                  14   inhumane ones. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). The treatment a
                                  15   prisoner receives in prison and the conditions under which he is confined are subject to
                                  16   scrutiny under the Eighth Amendment. See Helling v. McKinney, 509 U.S. 25, 31 (1993).
                                  17   In its prohibition of “cruel and unusual punishment,” the Eighth Amendment places
                                  18   restraints on prison officials, who may not, for example, use excessive force against
                                  19   prisoners. See Hudson v. McMillian, 503 U.S. 1, 6-7 (1992). The Amendment also
                                  20   imposes duties on these officials, who must provide all prisoners with the basic necessities
                                  21   of life such as food, clothing, shelter, sanitation, medical care and personal safety. See
                                  22   Farmer, 511 U.S. at 832; DeShaney v. Winnebago County Dep't of Social Servs., 489 U.S.
                                  23   189, 199-200 (1989); Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982). A prison
                                  24   official violates the Eighth Amendment when two requirements are met: (1) the
                                  25   deprivation alleged must be, objectively, sufficiently serious, Farmer, 511 U.S. at 834
                                  26   (citing Wilson v. Seiter, 501 U.S. 294, 298 (1991)), and (2) the prison official possesses a
                                  27   sufficiently culpable state of mind, i.e., the offending conduct was wanton, id. (citing
                                  28                                                  3
                                   1   Wilson, 501 U.S. at 297); LeMaire v. Maass, 12 F.3d 1444, 1451 (9th Cir. 1993).
                                   2          Lastly, with respect to the exhaustion of administrative remedies, Plaintiff is
                                   3   advised that he must have exhausted any claims he wishes to raise in this Court before
                                   4   filing suit. See 42 U.S.C. § 1997e(a). Even if he successfully amends to state a cognizable
                                   5   claim against a state actor, the claims may be subject to dismissal for failure to exhaust.
                                   6   See McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002); see Vaden v. Summerhill,
                                   7   449 F.3d 1047, 1051 (9th Cir. 2006) (where administrative remedies are not exhausted
                                   8   before the prisoner sends his complaint to the court it will be dismissed even if exhaustion
                                   9   is completed by the time the complaint is actually filed).
                                  10

                                  11                                          CONCLUSION
                                  12          For the foregoing reasons, the Court orders as follows:
Northern District of California
 United States District Court




                                  13          1.     The complaint is DISMISSED with leave to amend. Within twenty-eight
                                  14   (28) days of the date this order is filed, Plaintiff shall file an amended complaint to correct
                                  15   the deficiencies described above. The amended complaint must include the caption and
                                  16   civil case number used in this order, Case No. C 20-09417 BLF (PR), and the words
                                  17   “AMENDED COMPLAINT” on the first page. If using the court form complaint, Plaintiff
                                  18   must answer all the questions on the form in order for the action to proceed. The amended
                                  19   complaint supersedes the original, the latter being treated thereafter as non-existent.
                                  20   Ramirez v. Cty. Of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015). Consequently,
                                  21   claims not included in an amended complaint are no longer claims and defendants not
                                  22   named in an amended complaint are no longer defendants. See Ferdik v. Bonzelet, 963
                                  23   F.2d 1258, 1262 (9th Cir.1992).
                                  24          2.     Failure to respond in accordance with this order in the time provided will
                                  25   result in the dismissal of this action without prejudice and without further notice to
                                  26   Plaintiff.
                                  27          3.     The Clerk shall include two copies of the court’s complaint with a copy of
                                  28                                                  4
                                   1   this order to Plaintiff.
                                   2            IT IS SO ORDERED.
                                   3   Dated: __April 28, 2021_______               ________________________
                                                                                    BETH LABSON FREEMAN
                                   4
                                                                                    United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal with Leave to Amend
                                       PRO-SE\BLF\CR.20\09417Trimble_dwlta
                                  26

                                  27

                                  28                                            5
